Opiiiion by
Cline, J.
There was testimony that the importation consists of bristles the product of three different countries: Poland, Union of Soviet Socialist Republics, and India. From the record it was found that two cases contained bristles packed without immediate covering and that the cases were legally marked. *698On the authority of Abstract 40290 bristles wrapped in paper-covered packages marked “Siberia, U. S. S. R.” were held legally marked. The record failed to show that the immediate containers of the bristles in two cases were legally marked. The protest whs overruled to that extent.